Citation Nr: 0714672	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs compensation.



REPRESENTATION

Appellant represented by:	None


Appellee represented by: The American Legion



WITNESS AT HEARING ON APPEAL

The Appellee


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.

REMAND

Before addressing the merits of the claim on appeal, the 
Board is required to insure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, the record does not reflect that the 
appellant and appellee in this case were provided notice 
consistent with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with the claim on appeal.  
The United States Court of Appeals for Veterans Claims has 
strictly construed the notification obligation, and 
therefore, this matter must be addressed prior to final 
appellate review. 

In addition, in a statement from the veteran dated in and 
received in November 2006, he related that he wanted to 
submit additional evidence concerning his appeal and change 
the representative he had previously selected.  Since this 
case is being returned to the RO the veteran will have an 
opportunity to submit any additional evidence he desires to 
have considered in connection with his current appeal and the 
RO can provide the veteran with the necessary forms and 
information to permit the veteran to change his 
representative, if he so desires.

Therefore, in order to give the parties to the appeal every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
parties will be notified when further action on their part is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:

1.  The appellant and the appellee should 
be provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
the claim for an increased apportionment 
of the veteran's VA compensation.

2.  The veteran should be contacted and 
requested to submit any additional 
evidence he desires to have considered in 
connection with his current appeal.  The 
veteran should also be provided 
appropriate forms and information to 
permit him to select a different 
representative should he so desire to do 
so.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and the appellee, and any representatives, 
should be furnished a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and the appellee are free to 
submit any additional evidence and/or argument they desires 
to have considered in connection with this current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of either party until notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



